Citation Nr: 0906567	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  07-11 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  What initial rating is warranted for left eye macular 
degeneration?

2.  What initial rating is warranted for hypertension?

3.  What initial rating is warranted for gastroesophageal 
reflux disease (hiatal hernia)?



ATTORNEY FOR THE BOARD

William T. Snyder




INTRODUCTION

The veteran had active service from April 1983 to September 
2003.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2005 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in 
Pittsburgh, Pennsylvania, which-in pertinent part, denied 
the claims noted above on the cover sheet.

The rating decision also denied service connection for low 
back pain and high blood sugar, and the decision notice 
letter was also dated in August 22, 2005.  An August 2006 RO 
e-mail informed the veteran that certain correspondence had 
not yet been received, and that he should forward a signed 
and dated statement that indicated his disagreement with a 
prior decision.  The veteran acknowledged and noted he would 
do so.  His May 2006 statement (VA Form 21-4148), however, 
only addressed the claims on the cover sheet.  His statement 
that indicated his disagreement with the August 2005 rating 
decision determination on the low back and high blood sugar 
claims was not received by the RO until September 2006.  A 
February 2007 RO letter informed him his appeal was untimely, 
and that he could appeal the determination of timeliness.  
The veteran did not appeal that determination.  Thus, neither 
the issue of service connection for low back pain, high blood 
sugar, nor the timeliness of an appeal is before the Board, 
and neither will be discussed in the decision below.  
38 C.F.R. §§ 19.34, 20.200, 20.302 (2008).

An October 2007 rating decision denied service connection for 
residuals of a cholecystectomy (gall bladder removal) and 
determined new and material evidence was not received to 
reopen claims for low back pain and high blood sugar.  An RO 
letter, also dated in October 2007, informed the veteran of 
the decision.  An April 2008 letter from the veteran 
addressed those items, as well as his claims for higher 
initial ratings, but he did not reference the October 2007 
rating decision or otherwise indicate disagreement with it.  
As a result, even when considered in the most broadest and 
liberal terms, the Board finds the April 2008 letter did not 
relate to a specific adjudicative determination on a specific 
date and, therefore, did not constitute or approximate a 
notice of disagreement with the October 2007 rating decision.  
Thus, the Board will not remand for issuance of a statement 
of the case.  See 38 C.F.R. § 20.201 (2008); Gallegos v. 
Principi, 283 F.3d 1309, 1313-15 (Fed. Cir. 2002) (upholding 
the validity of the regulatory requirement that an NOD 
include "terms that can be reasonably construed ... as a 
desire for appellate review").


FINDINGS OF FACT

1.  The veteran's right eye does not manifest with visual 
acuity of 20/40 or worse.  He is not service connected for 
any right eye impairment.

2.  The veteran's hiatal hernia does not manifest with at 
least two of the symptoms required for the 30 percent rating.

3.  The veteran's hypertension does not approximate a history 
of manifestation with systolic pressure predominantly 100 or 
more which requires continuous medication for control; or, 
diastolic pressure predominantly 160 or more.


CONCLUSIONS OF LAW

1.  The requirements are not met for an initial evaluation 
higher that 10 percent for left eye macular degeneration.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.84a, Diagnostic 
Code 6077 (2008).

2.  The requirements are not met for an initial compensable 
evaluation for hiatal hernia.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.114, 
Diagnostic Code 7399-7346.

3.  The requirements are not met for an initial compensable 
evaluation for hypertension.  38 U.S.C.A. §§ 1155, 5103, 
5103A; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic 
Code 7101.
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  The decision of the United 
States Court of Appeals for Veterans Claims in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), spoke only to cases of 
entitlement to an increased rating.  Because there is a 
distinction between initial rating claims and increased 
rating claims, Vazquez-Flores is not for application with 
respect to initial rating claims as notice requirements are 
met when the underlying claim for service connection is 
substantiated.  Consequently, there is no need to discuss 
whether VA met the Vazquez-Flores standard.

VA has fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
He was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting him that reasonably affects the 
fairness of this adjudication.  See 38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case with the veteran's left eye, hiatal hernia, and 
hypertension disabilities.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found - a practice known as 
'staged' ratings.  Fenderson, 12 Vet. App. At 126.  See also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis

Left eye.  Eye disorders are rated on the basis of visual 
acuity.  See 38 C.F.R. § 4.84a.  The September 2005 eye 
examination report notes visual acuity in the veteran's right 
eye of 20/20-2, and 20/200 in the left eye.  These findings 
more nearly approximate the assigned 10 percent evaluation.  
38 C.F.R. § 4.7.  Further, in the ocular health section, the 
examiner noted no abnormalities.  To meet or approximate a 
higher rating of 20 percent, right eye visual acuity of 20/40 
is required.  See 38 C.F.R. § 4.84a, Diagnostic Code 6077.

An April 2006 report of the Chief of Optometry at the 
veteran's overseas treatment facility notes the veteran's 
entrance testing was unremarkable, with a full 
confrontational visual field in each eye, full range of 
motion on extra-ocular muscle testing, orthroptic muscle 
balance with cover testing, and the pupils were round, equal, 
responsive to light, and no signs of an afferent pupilary 
defect noted.  Manifest refraction revealed mild myopia in 
each eye, with right eye correctable to 20/20 visual acuity, 
and the left eye's best correctable visual acuity being 
20/200.  Amsler grid testing revealed an area of scotoma and 
an area of metamorphopsia.  Examination of the anterior 
segments via biomicroscopy revealed pinguecula located 
nasally in each eye, mild corneal arcus in each eye, and mild 
brunescence in the lens of each eye, but the examiner noted 
none of those findings are related to the veteran's decreased 
visual acuity.  All of these findings, noted the examiner, 
were consistent with macular degeneration in the left eye.

The Board notes the veteran's emphasis of the fact that his 
left eye is not likely to improve and there is no known 
treatment for his left eye disorder, as also noted in the 
April 2006 examination report, but-as already set forth 
above, applicable regulations require evaluations to be based 
on current visual acuity.  Visual acuity of 20/20 in the 
right eye and 20/200 in the left eye more nearly approximate 
the assigned 10 percent evaluation.  38 C.F.R. §§ 4.1, 4.7, 
4.84a.  The Board further finds the left eye disorder has 
manifested at that rate the entire rating period, and there 
is no evidence to support a staged rating.

Hypertension.  Hypertension is evaluated under 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, which provides that, a rating 
of 10 percent is warranted for diastolic blood pressure 
predominantly 100 or more, or systolic blood pressure 
predominantly 160 or more.  A 10 percent evaluation is also 
the minimum evaluation for an individual with a history of 
diastolic blood pressure predominantly 100 or more who 
requires continuous medication for control.  A rating of 20 
percent requires diastolic blood pressure predominantly 110 
or more or systolic blood pressure predominantly 200 or more.

Service treatment records note the veteran's diagnosis with 
hypertension in 2000.  Prior to his formal diagnosis of 
essential hypertension, a number of five-day blood pressure 
checks are noted in the service treatment records.  The 
highest reading during a March 1999 regimen was 136/98.  
During an April-May 1999 five-day reading, the highest 
systolic reading was 130, and the highest diastolic reading 
was 84.  A September 2002 entry notes the veteran's diastolic 
pressure as in the 90s while on his prescribed medication, 
and the treatment plan included a goal of 130/85.  The May 
2003 Report Of Medical Examination For Retirement notes a 
blood pressure of 112/72.  The January 2005 general 
examination report notes the veteran's complaint of 
dizziness, which he attributed to his blood pressure 
medication, but there is no formal finding by the examiner.  
The examiner noted no sign of end organ damage was found.  
The blood pressure reading at the examination was 107/71, and 
the examiner noted the veteran's hypertension as well 
controlled on his current medication.

The Board notes the necessity of continuous medication but-
extending and granting every benefit of the doubt to the 
veteran, the Board still finds an insufficient factual basis 
on which to determine his hypertension approximates the 
necessity of continuous medication to ensure his diastolic 
pressure is maintained at less than 100.  The use of 
medication alone for control of blood pressure does not 
provide a basis for a compensable rating.  There must be a 
history of certain readings prior to the start of medication.  
There is no evidence whatsoever of systolic pressure of 160 
or more at any time during the appeal period.  Thus, the 
Board finds the veteran's hypertension more nearly 
approximates a noncompensable evaluation, and it has 
manifested at that rate for the entire appeal period.  
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101.  The 
Board further finds there is no evidence to support a staged 
rating.

Hiatal hernia.  The veteran is diagnosed with 
gastroesophageal reflux disease.  The RO evaluated this 
disorder analogously as hiatal hernia, see 38 C.F.R. § 4.20, 
which is evaluated under Diagnostic Code 7346.  See 38 C.F.R. 
§ 4.114.  These criteria provide that the presence of two or 
more of the symptoms for the 30 percent rating warrants a 10 
percent rating.  Id.  A 30 percent rating is warranted for a 
hiatal hernia with persistently recurrent epigastric distress 
with dysphasia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  Id.  The maximum, 60 
percent, rating is in order for symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  Id.

The examination report notes the veteran has undergone a 
number of esophagogastroduodenoscopies during the past few 
years, and no evidence of Barret's was noted.  Also noted 
were the veteran's complaints of gas.  The veteran's 
medication has included Prilosec.  The veteran told the 
examiner he experienced frequent abdominal pain with 
breakthrough gastroesophageal reflux disease symptoms, 
despite his medication, with some gas.  The veteran denied 
anorexia, abdominal pain, change in bowel habits, 
hematemesis, hematochezia, melena, diarrhea, or constipation.  
Physical examination revealed the abdomen as soft, non-
tender, non-distended, and bowel sounds normo-active.  There 
was no hepatosplenomegaly.

Given the above findings on objective clinical examination, 
the veteran's symptomatology does not meet or approximate at 
least two of the symptoms required for the 30 percent rating 
which would garner a 10 percent rating.  38 C.F.R. § 4.7.  
The veteran noted in an April 2008 letter that he is 
currently taking Nexium for his symptoms but with only 
temporary relief.  He also asserts his symptoms have 
worsened, but he does not list his specific symptoms that 
indicate his disorder has increased in severity.  Thus, the 
Board is constrained to fine the preponderance of the 
evidence indicates his hiatal hernia more nearly approximates 
a noncompensable evaluation.  38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.114, Diagnostic Code 7346.  The Board further finds the 
hiatal hernia disorder has manifested at that rate the entire 
rating period, and there is no evidence to support a staged 
rating.  The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claims, however, the doctrine is not 
for application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).

Finally, there are no contentions or other evidence 
supporting a conclusion that the disorders herein are so 
unusual or require frequent hospitalization such as to render 
the application of the regular schedular provisions 
impractical.  Thus, the provisions of 38 C.F.R. § 3.321 are 
not for application.


ORDER

Entitlement to an initial evaluation higher than 10 percent 
for left eye macular degeneration is denied.

Entitlement to an initial compensable evaluation for 
hypertension is denied.

Entitlement to an initial compensable evaluation for hiatal 
hernia is denied.


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


